USDC SONY
DOCUMENT

PLP CERONTOA

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

uh

een epee cc ee iy EO re tt 6p A tS rf HS oh Fm et tk St A le xX
KERVIN JEANTY, : .
Plaintiff, oo fe 0 *Q
: ORDER
Vv.
18 CV 7721 (VB)
PRECISION PIPELINE SOLUTIONS LLC,
Defendant. ;
ee ere oe 0k a a ee et At tt a Hf Sn xX

On November 19, 2019, defendant filed a letter requesting a pre-motion discovery
conference due to pro se plaintiff's failure to submit initial disclosures and failure to respond to
any document request or interrogatory. (Doc. #44), The same day, the Court ordered plaintiff by
December 3, 2019, to respond in writing to defendant’s letter. (Doc. #45).

Plaintiff failed to respond to defendant’s letter by December 3, 2019. Thus, the Court sua
sponte extended to December 26, 2019, plaintiff's time to respond. (Doc. #48). Nonetheless, to
date, plaintiff still has not responded to defendant’s letter.

Accordingly, the Court sua sponte extends to January 21, 2020, plaintiff's time to respond
to defendant’s letter.

If plaintiff fails to comply with this Order, the Court will impose sanctions,
including, but not limited to, potential dismissal of this case. See Fed. R. Civ. P. 37(b)(2),

41(b).

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: January 7, 2020
White Plains, NY SO ORDERED}

Vu

Vincent L. Briccetti
United States District Judge

 
